DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.
 
Response to Arguments
 Applicant’s arguments with respect to claim(s) 1, 9, 14 and 21  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to make the plurality of transitional areas between a plurality of deposition areas to be thinner such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2014/0150721 to Oh et al in view of United States Patent Application No. 2015/0013600 to Hsu in view of United States Patent Application No. 2016/0126507 to Ko et al is presented below.
	It is noted that the teachings of Hsu creates a recessed transitional area, wherein the thickness is less in the transitional area than in the deposition area, and the teachings of Oh and Ko for the pattern of transitional area dummy pattern holes that connect or do not connect provide for sufficient support for the modification of the transitional pattern holes as the modification of the patterns therein increases the stability of the mask overall. It is the express teachings of changing the patterns of the transitional area to increase the stability of the mask creates the ability to change the pattern as needed in these areas to create a desired stability of the mask in different ways, which would lead through routine experimentation and obvious changes of Oh in view of Hsu and Ko to the claimed mask structure.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2014/0150721 to Oh et al in view of United States Patent Application No. 2015/0013600 to Hsu in view of United States Patent Application No. 2016/0126507 to Ko et al.
In regards to Claim 1, Oh teaches a mask device Fig. 1-4, comprising: a mask 150 made of a ferromagnetic material (INVAR, Nickel, Cobalt, Ni alloy, Ni-Co alloy [0057]), the mask comprising: a plurality of deposition areas 121, in which deposition through-holes are defined 131; and a non-deposition area between the plurality of ribs 134, comprising a transition area 122 adjacent to one deposition area of the plurality of deposition areas, wherein transition holes 136, which have the same pattern as the deposition patterns 121, 131 [0078], such that they can have the same shape and number as 131 in 121 or the patterns can be modified and that dummy deposition patterns 136 can be variously shaped [0078, 0049-0121].
Oh does not expressly teach that the transition holes each having a volume less than a volume of the deposition through-hole are defined in the transition area, and the volume of the transition holes gradually decreases in a direction from the plurality of deposition areas to the non-deposition area or wherein a thickness of the plurality of deposition areas of the mask is a, a thickness of the non-deposition area of the mask is b, and a  > b.  
Hsu teaches a mask device Fig. 2C, Fig. 6, 7 wherein a transitional area 130 (which is between deposition areas of 112) has a recessed portion that are formed with a curved surface, such that the thickness gradually decreases in a direction from the plurality of deposition areas to the non-deposition area and that the thickness of the deposition area is greater than the thickness of the deposition area [0016-0029]. Hsu further teaches that the recessed portion decreases the volume therein, such that the when tension force is applied, the structural stability of the metal mask is maintained [0021-0023].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Oh with the teachings of Hsu, and made the transitional area recessed in a curved manner, such that the thickness of the transitional area is less than that of the deposition area. One would be motivated to do so for the predictable result of maintaining the structural stability of the metal mask.  In doing so, along with the openings shown in Oh, which has dummy patterns alike the deposition patterns, the pattern would thus each having a volume less than a volume of the deposition through-hole are defined in the transition area, and the volume of the transition holes gradually decreases in a direction from the plurality of deposition areas to the non-deposition area, as putting holes that have the same cross sectional shape as the deposition area with a thickness that decreases in a curved manner would thus fulfill.
Oh in view of Hsu do not expressly teach wherein the transition holes comprise first transition holes and second transition holes, the first transition holes are arranged at a first side of the mask, and the second transition holes are arranged at a second side of the mask, wherein the first side and the second side are opposite to each other in a direction perpendicular to a plane of the mask, wherein each of the first transition holes has an opening aligned with a first surface of the mask at the first side, and a bottom within the mask; and each of the second transition holes has an opening aligned with a second surface of the mask at the second side, and a bottom within the mask, wherein in the transition area, in the direction from the plurality of deposition areas to the non-deposition area, both [[an]] a volume defined by an inner surface between the opening and the bottom of each of the first transition holes and a volume defined by an inner surface between the opening and the bottom of each of the second transition holes gradually decrease.
Ko teaches a mask device Fig. 1, 2, 5A, comprising: a mask 100 (300 in Fig. 5B), the mask comprising: a deposition area (110 Fig. 1, A Fig. 2), in which deposition through-holes 111 are defined; and a non-deposition area (120, 130 Fig. 2), comprising a transition area (DRD in Fig. 2) adjacent to the deposition area (120, 130 near 110 in Fig. 2), wherein transition holes 321, 322, 323 each having a volume less than a volume of the deposition through-hole (as shown in the annotated Fig. 5B, the transition holes being in a thicker portion and wider than that of the deposition through holes) are defined in the transition area (120, 130, as generally shown in Fig. 2 and Fig. B, and the volume of the transition holes gradually decreases in a direction from the deposition area to the non-deposition area, as broadly recited, (see Fig. 5B, there being two separate deposition areas such that they directionality can be interpreted broadly), wherein the transition holes comprise first transition holes and second transition holes (as shown in Fig. 5B), the first transition holes 326a are arranged at a first side of the mask (the first side of the mask at 120 are placed in the top of the mask, as shown in Fig. 5B), and the second transition holes 321a, 322a, 323a are arranged at a second side of the mask (the second side of the mask at 120 are placed in the bottom of the mask, as shown in Fig. 5B), wherein the first side and the second side are opposite to each other in a direction perpendicular to a plane of the mask (as they are on opposite sides of the mask through the thickness), wherein each of the first transition holes has an opening aligned with a first surface of the mask at the first side, and a bottom within the mask; and each of the second transition holes has an opening aligned with a second surface of the mask at the second side, and a bottom within the mask (the bottoms of the first and second transition holes abut each other inside the mask itself), wherein in the transition area, in the direction from the deposition area to the non-deposition area, both an volume defined by an inner surface between the opening and the bottom of each of the first transition holes and an volume defined by an inner surface between the opening and the bottom of each of the second transition holes gradually decrease [0034-0108], as shown in the annotated Fig. 5B below, and as broadly recited (as there are multiple sides of deposition areas and of the transition areas, such that this can be broadly interpreted in light of the teachings of Ko):

    PNG
    media_image1.png
    475
    741
    media_image1.png
    Greyscale

Furthermore, Ko teaches that some of the holes, such as 323 do not connect with holes such as 326a. Ko further teaches that the dummy patterns can have different shapes and holes/slits/grooves to minimize the deformation of the deposition pattern portion [0078-0079].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Oh in view of Hsu with the first and second transition holes of Ko, with different patterns and shapes to minimize the deformation of the deposition pattern portion.
It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality in the shape of first and second transition holes such that they would have the shape (and thus relative sizes as per the claim limitations) that would tend to point toward the non-obviousness of freely selecting holes that claimed above.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  It is also noted that Oh in view of Hsu and Ko teaches modifications of the patterns to expressly prevent deformation, such that modifications would thus be obvious to one of ordinary skill in the art at the time of the invention. See MPEP 2144.04 IV B.
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 9, Ko teaches the transition area (320a on the left and 320a on the right) comprises a first transition area (320a on the left) and a second transition area (320a on the right), wherein in the first transition area, the first transition holes and the second transition holes are in communication with one another (as the holes are in 320a on the left); and in the second transition area (320a on the right), in the direction from the deposition area to the non- deposition area, a depth of the first transition holes in a direction perpendicular to a plane of the mask gradually decreases (as shown from the deposition area on the left to the right), and a depth of the second transition holes in the direction perpendicular to the plane of the mask gradually decreases (as shown in the annotated copy of Fig. 5B, as broadly recited in the claim as the deposition area can be on both sides of the transition areas if there are more than one and chosen from either direction as broadly recited):  

    PNG
    media_image2.png
    451
    726
    media_image2.png
    Greyscale

 Furthermore, Ko teaches that some of the holes, such as 323 do not connect with holes such as 326a. Ko further teaches that the dummy patterns can have different shapes and holes/slits/grooves to minimize the deformation of the deposition pattern portion [0078-0079].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Oh in view of Hsu with the first and second transition holes of Ko, with different patterns and shapes to minimize the deformation of the deposition pattern portion.
It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality in the shape of first and second transition holes such that they would have the shape (and thus relative sizes as per the claim limitations) that would tend to point toward the non-obviousness of freely selecting holes that claimed above.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  It is also noted that Oh in view of Hsu and Ko teaches modifications of the patterns to expressly prevent deformation, such that modifications would thus be obvious to one of ordinary skill in the art at the time of the invention. See MPEP 2144.04 IV B.
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 21, Oh in view of Hsu and Ko teaches the transition area comprises a first transition area and a second transition area in the direction from the deposition area to the non-deposition area, as per claims 1 and 9 above, wherein in the second transition area, the first transition holes and the second transition holes are not in communication with one another, as shown in 323a not being in fluid communication with 326a.
In regards to Claim 14, Oh teaches a vapor deposition device Fig. 1-4, comprising: a mask device Fig. 1-4, a mask 150 made of a ferromagnetic material (INVAR, Nickel, Cobalt, Ni alloy, Ni-Co alloy [0057]), the mask comprising: a plurality of deposition areas 121, in which deposition through-holes are defined 131; and a non-deposition area between the plurality of ribs 134, comprising a transition area 122 adjacent to one deposition area of the plurality of deposition areas, wherein transition holes 136, which have the same pattern as the deposition patterns 121, 131 [0078], such that they can have the same shape and number as 131 in 121 or the patterns can be modified and that dummy deposition patterns 136 can be variously shaped [0078, 0049-0121].
Oh in view of Hsu do not expressly teach wherein the transition holes comprise first transition holes and second transition holes, the first transition holes are arranged at a first side of the mask, and the second transition holes are arranged at a second side of the mask, wherein the first side and the second side are opposite to each other in a direction perpendicular to a plane of the mask, wherein each of the first transition holes has an opening aligned with a first surface of the mask at the first side, and a bottom within the mask; and each of the second transition holes has an opening aligned with a second surface of the mask at the second side, and a bottom within the mask, wherein in the transition area, in the direction from the plurality of deposition areas to the non-deposition area, both [[an]] a volume defined by an inner surface between the opening and the bottom of each of the first transition holes and a volume defined by an inner surface between the opening and the bottom of each of the second transition holes gradually decrease.
Ko teaches a mask device Fig. 1, 2, 5A, comprising: a mask 100 (300 in Fig. 5B), the mask comprising: a deposition area (110 Fig. 1, A Fig. 2), in which deposition through-holes 111 are defined; and a non-deposition area (120, 130 Fig. 2), comprising a transition area (DRD in Fig. 2) adjacent to the deposition area (120, 130 near 110 in Fig. 2), wherein transition holes 321, 322, 323 each having a volume less than a volume of the deposition through-hole (as shown in the annotated Fig. 5B, the transition holes being in a thicker portion and wider than that of the deposition through holes) are defined in the transition area (120, 130, as generally shown in Fig. 2 and Fig. B, and the volume of the transition holes gradually decreases in a direction from the deposition area to the non-deposition area, as broadly recited, (see Fig. 5B, there being two separate deposition areas such that they directionality can be interpreted broadly), wherein the transition holes comprise first transition holes and second transition holes (as shown in Fig. 5B), the first transition holes 326a are arranged at a first side of the mask (the first side of the mask at 120 are placed in the top of the mask, as shown in Fig. 5B), and the second transition holes 321a, 322a, 323a are arranged at a second side of the mask (the second side of the mask at 120 are placed in the bottom of the mask, as shown in Fig. 5B), wherein the first side and the second side are opposite to each other in a direction perpendicular to a plane of the mask (as they are on opposite sides of the mask through the thickness), wherein each of the first transition holes has an opening aligned with a first surface of the mask at the first side, and a bottom within the mask; and each of the second transition holes has an opening aligned with a second surface of the mask at the second side, and a bottom within the mask (the bottoms of the first and second transition holes abut each other inside the mask itself), wherein in the transition area, in the direction from the deposition area to the non-deposition area, both an volume defined by an inner surface between the opening and the bottom of each of the first transition holes and an volume defined by an inner surface between the opening and the bottom of each of the second transition holes gradually decrease [0034-0108], as shown in the annotated Fig. 5B below, and as broadly recited (as there are multiple sides of deposition areas and of the transition areas, such that this can be broadly interpreted in light of the teachings of Ko):

    PNG
    media_image1.png
    475
    741
    media_image1.png
    Greyscale

Furthermore, Ko teaches that some of the holes, such as 323 do not connect with holes such as 326a. Ko further teaches that the dummy patterns can have different shapes and holes/slits/grooves to minimize the deformation of the deposition pattern portion [0078-0079].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Oh in view of Hsu with the first and second transition holes of Ko, with different patterns and shapes to minimize the deformation of the deposition pattern portion.
It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality in the shape of first and second transition holes such that they would have the shape (and thus relative sizes as per the claim limitations) that would tend to point toward the non-obviousness of freely selecting holes that claimed above.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  It is also noted that Oh in view of Hsu and Ko teaches modifications of the patterns to expressly prevent deformation, such that modifications would thus be obvious to one of ordinary skill in the art at the time of the invention. See MPEP 2144.04 IV B.
The resulting apparatus fulfills the limitations of the claim. 

Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716